The delay which has already occurred in filing this opinion (for which it is but a simple act of justice to the other members of the Court to say I, alone, am responsible, owing to an unfortunate combination of circumstances which it is needless to state here) has been such as to forbid any further delay by undertaking to indicate at any length the conclusions which I have reached. I must, therefore, content myself with a simple statement of some of the reasons, without elaboration, why I am unable to concur in the conclusions reached by Mr. Justice Pope in his opinion. Inasmuch as the complaint, as well as the demurrer thereto, have been fully set out in that opinion, it is unnecessary to do more here than to state, briefly, the grounds upon which, I think, the demurrer should have been sustained.
1st. It does not seem to me that the facts stated in the complaint, which, of course, for the purposes of this inquiry, must be taken to be true, are sufficient to constitute a cause of action in favor of the plaintiff against the defendant company, for the following reasons: (a) I do not see that the *Page 238 
facts there set forth show that there was any contractual relation between the plaintiff and the defendant. While such facts may be sufficient to show such a relation between the sender of the message — J.B. Spivey — and the telegraph company, or possibly between the person to whom the message was addressed — H.F. Jumper — and the telegraph company, yet I am unable to perceive how the facts can give rise to any contract relation between the plaintiff — a third person — and the telegraph company. There is no allegation that either Jumper or Spivey was acting as the agent of the plaintiff in the transaction narrated in the complaint. The fact that the message "was presented to and received by the defendant to be transmitted and delivered, as aforesaid, for the plaintiff's benefit, of all of which defendant was apprised at the time of the presentation of said message to it," does not show, or even imply, that defendant was asked to assume, or did assume, the obligation to deliver the message to the plaintiff. On the contrary, it plainly implies that it was not intended or expected that the defendant should assume any such obligation. Hence, if plaintiff sustained any damage by reason of the failure of the plaintiff to receive such message in due time, the defendant cannot be held liable to the plaintiff for such damages. (b) I am unable to perceive that the facts stated in the complaint are such as would give rise to any other relation between the plaintiff and defendant, which would give the plaintiff any right of action against the defendant in case the plaintiff failed to receive such message in due time, for those facts do not show that the defendant owed any duty to the plaintiff to deliver to him
such message in time; and, on the contrary, those facts plainly imply that the duty of delivering the message to theplaintiff, if imposed upon any one, it was imposed upon Jumper and not upon the defendant. Hence, if the action should be regarded as an action ex delicto, the facts alleged do not show any tort of which the plaintiff has any legal cause of complaint, as against the defendant. For if the defendant owed no duty to the plaintiff there could be no *Page 239 
breach of such duty — no tort. The fact alluded to above, that the defendant was apprised of the fact that the message was intended for the plaintiff's benefit, could not affect this view of the case for in the absence of any allegation that the defendant assumed the duty of delivering the messagepromptly to the plaintiff, and that duty was assumed by Jumper, the defendant certainly could not be held liable for his tort in not performing that duty; for, it will be observed that there is no allegation in the complaint that Jumper would have performed his duty of delivering the message to the plaintiff, if the defendant had delivered the message to him (Jumper) in due time — even if such an allegation would have helped the matter. In this aspect of the case, the fact that defendant was notified that the message was intended for the plaintiff's benefit, would not avail the plaintiff; for, legally speaking, "no tort can be for the benefit of another," as it is well expressed in the argument of one of the counsel for the appellant. So that whether the action be regarded as an action ex contractu or an action ex delicto, I do not think the facts stated in the complaint are sufficient to constitute a cause of action in favor of the plaintiff, as against the defendant.
In the second place, it seems to me that the action must be regarded as an action ex contractu, and if, as it seems to be conceded, and necessarily conceded, as there is no allegation of any actual damages, outside of injured feelings, the action is for the recovery — not of compensatory damages — but for punitive or examplary damages. I do not think such damages can be recovered in an action ex contractu.
In the third place, the default alleged to have been committed by the defendant cannot be regarded as the proximate cause of the injury complained of by the plaintiff; for it may have occurred from an intervening efficient and proximate cause, the neglect of Jumper to deliver the message to the plaintiff in due time, even if there had been no default on the part of the defendant; whether such neglect would have occurred, is a matter of conjecture only. *Page 240